Title: From Benjamin Franklin to Vicq d’Azyr, 24 May 1784
From: Franklin, Benjamin
To: Vicq d’Azyr, Félix



à Passy ce 24 Mai 1784.—

M. Franklin a l’honneur de faire mille Complimens à Monsieur Vicq-d’azir, et le prie de vouloir bien lui envoyer le Rapport de Messrs. Andry et Thouret sur les Aimans présentés par

Mr. L’abbé le Noble, il lui en sera infiniment obligé. Il desireroit aussi savoir si la Société Royale continue toujours à faire imprimer chaque Année la Collection de ses mémoires, qu’il n’a point reçue depuis l’Année 1778.
